

 S793 ENR: Organization of American States Revitalization and Reform Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 793IN THE SENATE OF THE UNITED
		  STATESAN ACTTo support revitalization and reform of the Organization of American States, and for other purposes.1.Short titleThis Act may be cited as the Organization of American States Revitalization and Reform Act of 2013.2.FindingsCongress makes the following findings:(1)The Charter of the Organization of American States recognizes that—(A)representative democracy is indispensable for the stability, peace, and development of the Western Hemisphere; and(B)a purpose of the Organization of American States is to promote and consolidate representative democracy, with due respect for the principle of nonintervention.(2)The United States supports the purposes and principles enshrined in—(A)the Charter of the Organization of American States;(B)the Inter-American Democratic Charter; and(C)the American Declaration on the Rights and Duties of Man.(3)The United States supports the Organization of American States in its efforts with all member states to meet our commitments under the instruments set forth in paragraph (2).(4)Congress supports the Organization of American States as it operates in a manner consistent with the Inter-American Democratic Charter.3.Statement of policyIt is the policy of the United States—(1)to promote democracy and the rule of law throughout the Western Hemisphere;(2)to promote and protect human rights and fundamental freedoms in the Western Hemisphere; and(3)to support the practices, purposes, and principles expressed in the Charter of the Organization of American States, the American Declaration on the Rights and Duties of Man, the Inter-American Democratic Charter, and other fundamental instruments of democracy.4.Sense of CongressIt is the sense of Congress that—(1)the Organization of American States (OAS) should be the primary multi-lateral diplomatic entity for regional dispute resolution and promotion of democratic governance and institutions;(2)the OAS is a valuable platform from which to launch initiatives aimed to benefit the countries of the Western Hemisphere;(3)the Summit of the Americas institution and process embodies a valuable complement to regional dialogue and cooperation;(4)the Summit of the Americas process should be formally and more effectively integrated into the work of the OAS, the Inter-American Development Bank, and other Members of the Joint Summit Working Group, and the OAS should play a central role in overseeing and managing the Summit process;(5)the OAS General Assembly and the Summit of the Americas events should be combined geographically and chronologically in the years in which they coincide;(6)the OAS has historically accepted too many mandates from its member states, resulting in both lack of clarity on priorities and loss of institutional focus, which in turn has reduced the effectiveness of the organization;(7)to ensure an appropriate balance of priorities, the OAS should review its core functions no less than annually and seek opportunities to reduce the number of mandates not directly related to its core functions;(8)key OAS strengths lie in strengthening peace and security, promoting and consolidating representative democracy, regional dispute resolution, election assistance and monitoring, fostering economic growth and development cooperation, facilitating trade, combating illicit drug trafficking and transnational crime, and support for the Inter-American Human Rights System;(9)the core competencies referred to in paragraph (8) should remain central to the strategic planning process of the OAS and the consideration of future mandates;(10)any new OAS mandates should be accepted by the member states only after an analysis is conducted and formally presented consisting of a calculation of the financial costs associated with the mandate, an assessment of the comparative advantage of the OAS in the implementation of the mandate, and a description of the ways in which the mandate advances the organization’s core mission;(11)any new mandates should include, in addition to the analysis described in paragraph (10), an identification of the source of funding to be used to implement the mandate;(12)the OAS would benefit from enhanced coordination between the OAS and the Inter-American Development Bank on issues that relate to economic development;(13)the OAS would benefit from standard reporting requirements for each project and grant agreement;(14)the OAS would benefit from effective implementation of—(A)transparent and merit-based human resource standards and processes; and(B)transparent hiring, firing, and promotion standards and processes, including with respect to factors such as gender and national origin; and(15)it is in the interest of the United States, OAS member states, and a modernized OAS to move toward an assessed fee structure that assures the financial sustainability of the organization and establishes, not later than five years after the date of the enactment of this Act, that no member state pays more than 50 percent of the organization’s assessed fees.5.Organization of American States revitalization and reform strategy(a)Strategy(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a multiyear strategy that—(A)identifies a path toward the adoption of necessary reforms that prioritize and reinforce the OAS’s core competencies described in section 4(8);(B)outlines an approach to secure from the OAS effective adoption of—(i)a results-based budgeting process in order to strategically prioritize, and where appropriate, reduce current and future mandates; and(ii)transparent hiring, firing, and promotion practices;(C)reflects the inputs and coordination from other Executive Branch agencies, as appropriate; and(D)identifies a path toward the adoption of necessary reforms that would—(i)lead to an assessed fee structure in which no member state would pay more than 50 percent of the OAS’s assessed yearly fees; and(ii)seek to minimize the negative financial impact on the OAS and its operations.(2)Policy priorities and coordinationThe Secretary of State shall—(A)carry out diplomatic engagement to build support for reforms and budgetary burden sharing among OAS member states and observers; and(B)promote donor coordination among OAS member states.(b)BriefingsThe Secretary of State shall offer to the committees referred to in subsection (a)(1) a quarterly briefing that—(1)reviews assessed and voluntary contributions;(2)analyzes the progress made by the OAS to adopt and effectively implement a results-based budgeting process in order to strategically prioritize, and where appropriate, reduce current and future mandates;(3)analyzes the progress made by the OAS to adopt and effectively implement transparent and merit-based human resource standards and practices and transparent hiring, firing, and promotion standards and processes, including with respect to factors such as gender and national origin;(4)analyzes the progress made by the OAS to adopt and effectively implement a practice of soliciting member quotas to be paid on a schedule that will improve the consistency of its operating budget; and(5)analyzes the progress made by the OAS to review, streamline, and prioritize mandates to focus on core missions and make efficient and effective use of available funding.Speaker of the House of RepresentativesVice President of the United States and President of the Senate